Case 1:20-cv-01254-TWP-TAB Document 41 Filed 01/22/21 Page 1 of 6 PageID #: 174




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 THE ESTATE OF JERMAINE COLE, Deceased, )
 by his Personal Representative, Sachet T. Sims, )
                                                 )
                                   Plaintiff,    )
                                                 )
                         v.                      )         Case No. 1:20-cv-01254-TWP-TAB
                                                 )
 MARION COUNTY SHERIFF, WELLPATH,                )
 LLC, UNKNOWN MARION COUNTY                      )
 SHERIFF EMPLOYEES, and UNKNOWN                  )
 WELLPATH, LLC EMPLOYEES,                        )
                                                 )
                                   Defendants.   )

                    ORDER ON DEFENDANT WELLPATH LLC'S
               MOTION FOR PARTIAL JUDGMENT ON THE PLEADINGS

        This matter is before the Court on Defendant Wellpath, LLC's ("Wellpath") Motion for

 Partial Judgment on the Pleadings filed pursuant to Federal Rule of Civil Procedure 12(c) (Filing

 No. 14). Plaintiff the Estate of Jermaine Cole, by his Personal Representative Sachet T. Sims,

 ("the Estate" or "Cole"), initiated this lawsuit to bring claims against Wellpath and co-defendants

 the Marion County Sheriff, unknown employees of the Marion County Sheriff, and unknown

 employees of Wellpath, after Cole died while in the custody of the Marion County Sheriff. The

 Estate asserts a federal claim pursuant to 42 U.S.C. § 1983 for violation of the Fourteenth

 Amendment and a state law claim for negligence and wrongful death. Wellpath filed an Answer

 to the Complaint, (Filing No. 13), and then moved for partial judgment on the pleadings. For the

 following reasons, the Motion for Partial Judgment on the Pleadings is granted.

                                      I.    BACKGROUND

        The following facts are not necessarily objectively true, but as required when reviewing a

 motion for judgment on the pleadings, the Court accepts as true the factual allegations in the
Case 1:20-cv-01254-TWP-TAB Document 41 Filed 01/22/21 Page 2 of 6 PageID #: 175




 Complaint and draws all inferences in favor of the Estate as the non-moving party. See Emergency

 Servs. Billing Corp. v. Allstate Ins. Co., 668 F.3d 459, 464 (7th Cir. 2012).

        Plaintiff the Estate of Jermaine Cole is administered by Cole's Personal Representative

 Sachet T. Sims, who is Cole's surviving half-sister. Defendant Wellpath is a for-profit corporation

 that operates in Indiana and is based out of Tennessee. Wellpath provides medical care to inmates

 within the Marion County Jail (the "Jail") system. Co-Defendant the Marion County Sheriff

 ("MCSO") is a political subdivision of the State of Indiana and is responsible for the health care

 of inmates in the Jail system. Co-defendants Unknown Employees of MCSO and Wellpath were

 responsible for Cole's health and safety while he was in custody, (Filing No. 1 at 2–3).

        Cole was arrested and taken to the MCSO's receiving and processing facility located in the

 City-County Building in Indianapolis, Indiana on August 15, 2019. Within an hour of being taken

 to the Jail, Cole began to show signs of medical distress and asked Wellpath and MCSO employees

 for medical assistance. Cole repeatedly informed Jail personnel that he could not breathe and

 needed medical attention. Other inmates at the Jail observed that Cole was in distress, and they

 requested that Wellpath and MCSO employees assist Cole, but they did not do so. It was obvious

 that Cole was in distress and needed immediate medical attention, but the Defendants did not

 provide medical help until it was too late. Cole was unresponsive by the time the Defendants finally

 called for emergency personnel to assist him. Id. at 3.

        Tragically, Cole died on the way to the hospital as a result of a cocaine overdose. Cole's

 death was due to the careless and neglectful actions and inactions as well as deliberate indifference

 of MCSO and Wellpath and their employees, whose actions and inactions occurred within the

 scope of their employment with MCSO or Wellpath. MCSO, Wellpath, and their employees were

 responsible for Cole's medical care while he was in custody at the jail. If the Defendants had




                                                  2
Case 1:20-cv-01254-TWP-TAB Document 41 Filed 01/22/21 Page 3 of 6 PageID #: 176




 provided care to Cole in a timely manner, his life could have been saved. The actions of Wellpath

 and its employees were below the standard of care applicable to these health care professionals.

 The Estate served MCSO with a notice of tort claim under Indiana's Tort Claims Statute. Id. at 4.

        Based on these factual allegations, the Estate filed this lawsuit to bring a claim for the

 "actions and inactions of the defendants[, which] demonstrated deliberate indifference to the

 serious safety and medical needs of Mr. Cole and were in violation of the fourteenth amendment

 to the United States Constitution, actionable pursuant to 42 U.S.C. § 1983." Id. at 5. The Estate

 also brings a state law claim for the "actions and inactions of the defendants[, which] constituted

 negligence and resulted in the wrongful death of Jermaine Cole, actionable under Indiana's general

 wrongful death statute, Indiana Code 34-23-1-1." Id. On May 13, 2020, Wellpath filed its Answer

 to the Complaint, denying liability for the Estate's claims (Filing No. 13). On that same day,

 Wellpath moved for partial judgment on the pleadings on the Estate's Fourteenth Amendment

 Section 1983 claim.

                                   II.   LEGAL STANDARD

        Federal Rule of Civil Procedure 12(c) permits a party to move for judgment after the parties

 have filed a complaint and an answer, and the pleadings are closed. Rule 12(c) motions are

 analyzed under the same standard as a motion to dismiss under Rule 12(b)(6). Pisciotta v. Old

 Nat'l Bancorp., 499 F.3d 629, 633 (7th Cir. 2007); Frey v. Bank One, 91 F.3d 45, 46 (7th Cir.

 1996). The complaint must allege facts that are "enough to raise a right to relief above the

 speculative level." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). Although "detailed

 factual allegations" are not required, mere "labels," "conclusions," or "formulaic recitation[s] of

 the elements of a cause of action" are insufficient. Id. Stated differently, the complaint must

 include "enough facts to state a claim to relief that is plausible on its face." Hecker v. Deere &




                                                 3
Case 1:20-cv-01254-TWP-TAB Document 41 Filed 01/22/21 Page 4 of 6 PageID #: 177




 Co., 556 F.3d 575, 580 (7th Cir. 2009) (internal citation and quotation marks omitted). To be

 facially plausible, the complaint must allow "the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

 Twombly, 550 U.S. at 556).

         Like a Rule 12(b)(6) motion, the Court will grant a Rule 12(c) motion only if "it appears

 beyond doubt that the plaintiff cannot prove any facts that would support his claim for relief." N.

 Ind. Gun & Outdoor Shows, Inc. v. City of S. Bend, 163 F.3d 449, 452 (7th Cir. 1998) (quoting

 Craigs, Inc. v. Gen. Elec. Capital Corp., 12 F.3d 686, 688 (7th Cir. 1993)). The factual allegations

 in the complaint are viewed in a light most favorable to the non-moving party; however, the Court

 is "not obliged to ignore any facts set forth in the complaint that undermine the plaintiff's claim or

 to assign any weight to unsupported conclusions of law." Id. (quoting R.J.R. Serv., Inc. v. Aetna

 Cas. & Sur. Co., 895 F.2d 279, 281 (7th Cir. 1989)). "As the title of the rule implies, Rule 12(c)

 permits a judgment based on the pleadings alone. . . . The pleadings include the complaint, the

 answer, and any written instruments attached as exhibits." Id. (internal citations omitted).

                                          III. DISCUSSION

         In its Motion for Partial Judgment on the Pleadings, Wellpath asks the Court to enter

 judgment on the federal claim brought by the Estate pursuant to Section 1983. Wellpath notes that

 it is not moving for judgment on the state law claim for negligence and wrongful death, asserting

 that the allegations are sufficient to assert that state law claim.

         Wellpath asserts that the Estate's Complaint has failed to state any cognizable federal claim

 against Wellpath under the current state of the law in the Seventh Circuit. The Estate has failed to

 adequately plead that any harm suffered by Cole was caused by an express policy (or lack thereof)

 of Wellpath, a widespread practice of Wellpath, or a person with final policymaking authority at




                                                    4
Case 1:20-cv-01254-TWP-TAB Document 41 Filed 01/22/21 Page 5 of 6 PageID #: 178




 Wellpath. As a result, to the extent the Estate tries to bring a Monell claim against Wellpath, it has

 failed to plead such a claim. Instead, the Estate merely has brought a state law negligence claim

 under the theory of respondeat superior. The Estate's claims against Wellpath are based

 exclusively on the acts or omissions of Wellpath's employees. But respondeat superior liability is

 inapplicable under 42 U.S.C. § 1983. See Chavez v. Illinois State Police, 251 F.3d 612, 651 (7th

 Cir. 2001); Moore v. State of Indiana, 999 F.2d 1125, 1129 (7th Cir. 1993); see also Iskander v.

 Vill. of Forest Park, 690 F.2d 126, 128 (7th Cir. 1982) ("a private corporation is not vicariously

 liable under § 1983 for its employees' deprivations of others' civil rights"). Wellpath argues that

 the Estate's Complaint does not even attempt to allege any facts whatsoever that could even

 remotely support a federal claim against Wellpath. Thus, the Section 1983 claim against Wellpath

 must be dismissed.

        In response, the Estate concedes that "Wellpath is correct that plaintiff is pursuing a §1983

 claim against it based on respondeat superior. Currently the law provides that such a theory is not

 available under §1983 against a private contractor providing essential governmental services."

 (Filing No. 19 at 1.) The Estate argues, "Monell has been wrongly extended to private corporate

 contractors under 42 U.S.C. §1983, and that such contractors should be legally responsible under

 42 U.S.C. §1983 under the doctrine of respondeat superior". Id. at 2. The Estate acknowledges

 that "[t]his Court is bound by Iskander and thus can grant the motion for partial judgment on the

 pleadings on the respondeat superior basis. Plaintiff presents this argument here to preserve it on

 appeal." Id.

        In light of the current state of the law in the Seventh Circuit, which has been acknowledged

 by the Estate, the Court grants Wellpath's Motion on the Section 1983 claim because such a claim

 is not available on a theory of respondeat superior.




                                                   5
Case 1:20-cv-01254-TWP-TAB Document 41 Filed 01/22/21 Page 6 of 6 PageID #: 179




                                      IV. CONCLUSION

        For the foregoing reasons, the Court GRANTS Wellpath's Motion for Partial Judgment on

 the Pleadings (Filing No. 14). The Estate's federal claim brought against Wellpath pursuant to 42

 U.S.C. § 1983 for violation of the Fourteenth Amendment is DISMISSED without prejudice.

 The other claims asserted in the Complaint may proceed.

        SO ORDERED.

 Date: 1/22/2021



                                              TANYAWALTONPRATT,J    UDGE
                                              Unit
                                                 edSta
                                                     tesDist
                                                           ri
                                                            ctCourt
                                              Sout
                                                 her
                                                   nDi s
                                                       tr
                                                        ictofI
                                                             ndia
                                                                na



  DISTRIBUTION:

  Richard A. Waples                                 Christopher Andrew Farrington
  WAPLES & HANGER                                   BLEEKE DILLON CRANDALL, P.C.
  rwaples@wapleshanger.com                          drew@bleekedilloncrandall.com

  John P. Young                                     Anne Celeste Harrigan
  YOUNG & YOUNG                                     OFFICE OF CORPORATION COUNSEL
  john@youngandyoungin.com                          anne.harrigan@indy.gov

  Carol A. Dillon                                   Anthony W. Overholt
  BLEEKE DILLON CRANDALL, P.C.                      FROST BROWN TODD LLC
  carol@bleekedilloncrandall.com                    aoverholt@fbtlaw.com




                                                6
